Order entered July 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00252-CV

         IN THE INTEREST OF L.K.B., E.K.B., P.H.B, AND L.D.B, CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 03-14098

                                          ORDER
       We GRANT the July 1, 2013 motion of F. Leighton Durham, III, Kirk L. Pittard, Peter

M. Kelly, Thad Spalding, and Christy Denison with the law firm of Kelly, Durham & Pittard,

LLP, to withdraw as counsel for appellant, Hayden Bookout.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

We DIRECT the Clerk of this Court to send a copy of this order and all future correspondence

to appellant at the following address: 4317 Boca Bay Drive, Dallas, Texas 75224.

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE